846 F.2d 74Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of AMERICA, Plaintiff-Appellee,v.Walter Jerome CLARK, Defendant-Appellant.
No. 87-7154.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 25, 1988.Decided April 19, 1988.

Walter Jerome Clark, appellant pro se.
Breckinridge Long Willcox, United States Attorney, for appellee.
Before CHAPMAN and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Walter Jerome Clark, a Maryland state prisoner, currently is scheduled to serve a 179 day federal prison sentence after he is released from state confinement.  He claims that his federal and state sentences should run concurrently, or that he should serve his federal sentence first, because he was convicted of the federal offense before he was convicted of the state offense.


2
We affirm the dismissal of this petition on the reasoning of the district court.  United States v. Clark, C/A No. 84-2671 (D.Md. May 15, 1987).  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the court and oral argument would not significantly aid the decisional process.


3
We also note that Clark waived his right to appellate review of the district court's initial reference of his petition to Magistrate Rosenberg.   See Thomas v. Arn, 474 U.S. 140 (1985);  United States v. Schronce, 727 F.2d 91, 94 (4th Cir.), cert. denied, 467 U.S. 1208 (1984).  In any event, these objections were meritless.  The record shows that Magistrate Rosenberg was acting within the scope of the authority delegated to him by the district court pursuant to 28 U.S.C. Sec. 636(b)(1)(B).  In addition, Magistrate Rosenberg was not disqualified from hearing Clark's petition because he had imposed the federal sentence at issue in this case.   United States v. Smith, 337 F.2d 49, 53 (4th Cir.), cert. denied, 381 U.S. 916 (1964).


4
AFFIRMED.